

PROMISSORY NOTE


$ 6569.06
November 30, 2009



FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, CX2 Technologies, Inc., a Nevada corporation (the "Maker"),
promises to pay to the order of GEOCommand, Inc. (the "Holder"), the principal
sum of SIX THOUSAND FIVE-HUNDRED AND SIXTY-NINE and SIX/100 DOLLARS ($6569.06)
(the "Principal"), without interest  except as hereinafter set forth.


1.         PAYMENT OF PRINCIPAL.  The outstanding principal balance of this Note
shall be due upon demand.  All payments hereunder shall be made at the principal
residence of the Holder, or such other place as the Holder may from time to time
designate in writing.


2.         EVENTS OF DEFAULT.  If one or more of the following described events
shall have occurred and be continuing, then this Note shall be in default (each,
a "Default"):


2.1.   Failure to Pay.  The Maker shall fail to pay the Principal balance of
this Note or of Interest on this Note on or within five (5) days after the date
upon which such payment becomes due; or


2.2.   Bankruptcy.  The Maker shall be adjudicated as bankrupt or insolvent, or
admit in writing its inability to pay its debts as they mature, or make an
assignment for the benefit of creditors; or the Maker shall apply for or consent
to the appointment of a receiver, trustee, or similar officer for it or for all
or any substantial part of its property; or such receiver, trustee or similar
officer shall be appointed without the application or consent of the Maker and
such appointment shall continue undischarged for a period of sixty (60) days; or
the Maker shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Maker and shall remain
undismissed for a period of sixty (60) days; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Maker and such judgment, writ, or
similar process shall not be released, vacated or fully bonded within sixty (60)
days after its issue or levy.


3.         DEFAULT REMEDIES.  Upon the occurrence of a Default, the entire
unpaid Principal, together with accrued and unpaid Interest, shall be forthwith
due and payable without notice or demand.


4.         PREPAYMENT.  This Note may be prepaid in whole or in part without
penalty.


5.         WAIVER OF NOTICE, ETC.  The Maker waives demand, presentment,
protest, dishonor and notice of maturity, non-payment or protest and all other
requirements to hold the Maker liable.


6.         BUSINESS DAYS.  If a payment of Principal or Interest on this Note
becomes due on a Saturday, Sunday or other legal holiday on which state or
federal banks in the State of Florida are closed, then the due date shall be
extended to the next succeeding business day.

 

--------------------------------------------------------------------------------


 
7.         AMENDMENT; WAIVER.  This Note may not be amended, extended, renewed
or modified nor shall any waiver of any provision hereof be effective, except by
an instrument in writing executed by the Holder or his authorized
representative.


8.         GOVERNING LAW.  This Note shall be construed, interpreted, enforced
and governed by and in accordance with the laws of the State of Florida
(excluding the principles thereof governing conflicts of law), with exclusive
jurisdiction and venue in the federal and state courts of Palm Beach County,
Florida.



 
THE MAKER:
     
CX2 Technologies, Inc.
     
By:
/s/ Michael Rand
 
Name:  Michael Rand
 
Title:  President

 
 
-2-

--------------------------------------------------------------------------------

 
 